Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US 20200083303 A1 hereinafter Bok) and further in view of Kim et. L. (US 20190163016 A1 hereinafter Kim).

Regarding claim 1, Bok teaches in Figs. 8-9B and 16 with associated text an organic light-emitting display device, comprising: a lower substrate (BS1 and CL) comprising a driving transistor (in CL paragraph [0036]) formed on a surface thereof (paragraph [0036], Fig. 8); 
5an organic light-emitting element (OEL including EML3) interlocked with the driving transistor (paragraph [0036]-[0037], Figs. 8 and 16); and 
an RGB color filter layer (CUL1-CUL3) formed on the organic light-emitting element and provided with core-shell structured quantum dots (QDR, QDG and QDB) that absorb light and emit the absorbed light in a form of visible light in a specific wavelength range (paragraph [0046], [0054] and [0097], Fig. 9 A);
wherein each of the core-shell structured quantum dots is configured such that the structure thereof is configured to be controlled by the composition thereof, wherein the organic light emitting element is a blue organic light emitting diode (paragraph [0106], Figs. 8 and 16), wherein the RGB color filter layer includes: a red color filter CUL1 including first core-shell structured quantum dots QDR emitting red light ; and a green color filter CUL2 having second core-shell structured quantum dots QDG emitting green light; and a blue color filter CUL3 including third core-shell structured quantum dots emitting blue light (Fig. 9A, paragraph [0096]), and 
wherein a core material of each of the first core-shell structured quantum dots is composed of one or more of group 13 and group 15 elements.
Bok does not specify each of the core-shell structured quantum dots is configured such that the structure thereof is configured to be controlled by the composition thereof, wherein the first quantum dots are first core-shell structured quantum dots; and the second quantum dots are second core-shell structured quantum dots; and the third quantum dots are third core-shell structured quantum dots however Bok does teach generally using core-shell structured quantum dots for quantum dots such as the first, second and third quantum dots (paragraph [0054]) in which a shell of one quantum dot surrounds a core of another quantum dot (paragraph [0054]) so that the structure for example a relative thickness or atomic structure of the of the core and shell is controlled by the composition for example the relative amounts of quantum dot material in the core and shell or the particular materials chosen for each so that by using core shell structures quantum dots for the first second and third quantum dots, each of the core-shell structured quantum dots would be configured such that the structure thereof is configured to be controlled by the composition thereof, wherein the first quantum dots are first core-shell structured quantum dots; and the second quantum dots are second core-shell structured quantum dots; and the third quantum dots are third core-shell structured quantum dots.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use core shell structured quantum dots for the for the first second and third quantum dots because according to Bok a quantum dot may have a core-shell structure in which a core and a shell surrounding the core are included (paragraph [0054]) so that such structure are suitable for the first second and third quantum dots because, furthermore using such core shell structured quantum dots is very well known in the art.
Bok does not specify a core material of each of the first core-shell structured quantum dots is composed of one or more of group 13 and group 15 elements.
	Kim teaches a core material 122a of each of a plurality of first core-shell structured quantum dots 120a is composed of one or more of group 13 and group 15 elements (In and P respectively of the material InP  for example is used as the core material of the red quantum dot 122a paragraph [0132] and [0240] Fig. 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use group 13 and group 15 elements as taught by Kim for the each of a plurality of first core-shell structured quantum dots of Bok because according to Kim such group 13 and group 15 elements are suitable for a core structure in a red core shell structures quantum dot (Kim paragraph [0240]) and the thin layer “ “QD SIOC” mad e with such core-shell structured quantum dots have a maximum PL intensity at 635 nm, the maximum PL intensity of the thin layer “QD SIOC” is about 7.44, namely, with the related art QD as the luminous body, the thin layer has a thickness of at least 6 μm, while the thin layer including the luminous boy of the present invention has a sufficient brightness with smaller thickness, i.e., less than 1.8 μm (paragraph [0248]) so that using such quantum dots would be suitable for the first core shell structured quantum dots in the color filter of Bok.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 7-8 are understood to be functional (i.e. each of the core-shell structured quantum dots is configured such that the structure thereof is configured to be controlled by the composition thereof): The limitation describes purpose, function, operation, or intent -of-use the color filter layer. However, the claim does not disclose a sufficient structure which supports the function. Since Bok in view of Kim shows an identical structure as claimed, namely core shell structured quantum dots, the Examiner submits that core shell structured quantum dots are capable of producing the claimed results. Furthermore Kim teaches by increasing density amount of light converted and thus absorbed is increased (paragraph [0061]) a shell of one quantum dot surrounds a core of another quantum dot (paragraph [0054]) so that the structure for example a relative thickness or atomic structure of the of the core and shell is controlled by the composition for example the relative amounts of quantum dot material in the core and shell or the particular materials chosen for each.

Regarding claim 3, Bok in view of Kim teaches the core shell structured quantum dots energy-down-shift light incident from the organic light emitting element (converting blue light to red light for example paragraph [0047] of Bok or paragraph [0152] of Kim).  

Regarding claim 4, Bok in view of Kim teaches the quantum dots comprise a zincblende structure (Kim teaches zincblende materials such as ZnS and ZnSe paragraph [0240] in the quantum dots).  

Regarding claim 9, Bok in view of Kim teaches the core shell structures quantum dots comprise red quantum dots having a core/shell structure of InP/ZnSe/ZnS (paragraph [0050] and [0240] of Kim).  

Regarding claim 10, Bok in view of Kim teaches the organic light-emitting display device according to claim 1.
Bok does not specify an absorption of the RGB color filter layer is adjusted according to a concentration of the core shell quantum dots 
However Kim teaches an absorption of the RGB color filter layer is adjusted according to a concentration of the core shell quantum dots (by increasing density amount of light converted and thus absorbed is increased paragraph [0061]).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 10 lines 2-3 are understood to be functional (i.e. an absorption of the RGB color filter layer is adjusted according to a concentration of the core shell quantum dots):
The limitation describes purpose, function, operation, or intent -of-use the color filter layer. However, the claim does not disclose a sufficient structure which supports the function. Since Bok in view of Kim shows an identical structure as claimed, namely a color filter with core shell quantum dots, the Examiner submits that the color filter is capable of producing the claimed results. Furthermore Kim teaches by increasing density amount of light converted and thus absorbed is increased (paragraph [0061]).

Response to Arguments

Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Regarding the arguments on page 6 although Bok does not specifically disclose each of the core-shell structured quantum dots is configured such that the structure thereof is configured to be controlled by the composition thereof, Bok does teach generally using core-shell structured quantum dots for quantum dots (paragraph [0054]) in which a shell of one quantum dot surrounds a core of another quantum dot (paragraph [0054]) so that the structure for example a relative thickness or atomic structure of the of the core and shell is controlled by the composition for example the relative amounts of quantum dot material in the core and shell or the particular materials chosen for each of the core and shell so that by using these core shell structures quantum each of the core-shell structured quantum dots would be configured such that the structure thereof is configured to be controlled by the composition thereof. The limitations “each of the core-shell structured quantum dots is configured such that the structure thereof is configured to be controlled by the composition thereof” describes purpose, function, operation, or intent -of-use the color filter layer. However, the claim does not disclose a sufficient structure which supports the function. Since Bok in view of Kim shows an identical structure as claimed, namely core shell structured quantum dots, the Examiner submits that core shell structured quantum dots are capable of producing the claimed results. Furthermore Kim teaches by increasing density amount of light converted and thus absorbed is increased (paragraph [0061]) a shell of one quantum dot surrounds a core of another quantum dot (paragraph [0054]) so that the structure for example a relative thickness or atomic structure of the of the core and shell is controlled by the composition for example the relative amounts of quantum dot material in the core and shell or the particular materials chosen for each.
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897